Title: To Thomas Jefferson from Obadiah German, 19 January 1807
From: German, Obadiah
To: Jefferson, Thomas


                        
                            
                                [19 Jan. 1807]
                            
                        
                        At a numerous and respectable meeting of the Republicans of the County of Chenango, in the State of New York,
                            convened in the town of Norwich on the 19th. day of January 1807 for the purpose of deliberating on the propriety of
                            presenting a respectful address to the President of the United States
                        Resolved, unanimously, That Nathaniel Medbury Esq. be Chairman and Noah Hubbard clerk of this meeting
                        Resolved unanimously, That this meeting do highly approve the measures of our federal
                            government, under the Administration of the present venerable Chief Magistrate; and that a Select Committee be appointed
                            for the purpose of addressing him, in behalf of this meeting, expressing their confidence, in his Virtue, talents and
                            patriotism, and requesting him to become once more a Candidate for the elevated station which he now so happily fills.
                        Resolved, That a Committee of fifteen be appointed to draft the address aforesaid—and to Sign and cause the
                            Same to be presented in behalf of this meeting.
                        The Committee having prepared an Address, of which the following is a Copy; it was Unanimously
                        Resolved, That the same be adopted.
                  
                  To Thomas Jefferson, President of the United States
                  
                        Sir
                        At a crisis when the flames of war are raging in Europe with unabated Violence; when we behold the strong arm
                            of military power distroying the hopes of republicans in the old world; and when the hydra of apostacy is shewing itself, and the enemies of our principles are sowing the seeds of disunion amongst us; the Republicans of the County of Chenango, sensible of the inestimable privileges they enjoy under a
                            free government of their own choice, deem it their duty to express to you their cordial approbation of the maxims and the
                            measures of Your Administration.
                        With peculiar gratification we have observed and experienced the blessings resulting from the wisdom of our
                            national councils, over which you preside; for these blessings we feell and acknowledge the gratitude due to the All-wise
                            and benevolent disposer of events, who guides the destinies of men and of Nations. Among these distinguished blessings we
                            Consider as Not the least invaluable; the reduction of our public burthens, the rapidly progressive paymint of our
                            national debt, and the acquirement without blood-shed or waste of treasure, of the valuable territory of Louisiana,
                            securing thereby to our western brethren the free navigation of the waters of the Missisippi.
                        If the firm, just and impartial measures of Your Administration, towards the belligerent powers of Europe,
                            should not meet with that reciprocal return which they so justly demand; if our negociations now depending, should be
                            broken off without effecting the object for which they were commenced; and should we be compelled to enter into a war with
                            any of the nations of old world, we fondly cherish the belief that a nation, like ours, where every citizen is a soldier,
                            and every soldier a citizen, will, when called to action in defence of life, liberty and independence, go forth with
                            fortitude and energy Sufficient to repel the aggressions and chastise the arrogance of those who may unjustly assail us.
                        We are fully sensible, sir, that patriotism and not the love of power, led you, in compliance with the wishes
                            of the republicans of the Union, to accept Your present elevated station. we are equally sinsible, that the state of our
                            National concerns, still requires the aid of Your talents, virtue and patriotism, in the Executive Chair. Permit us
                            therefore, respectfully and Earnestly to request, that You relinquish the idea of gratifying your taste for retirement,
                            and place yourself once more at the disposal of your republican fellow citizens of the Union at large, with whom we
                            heartily Unite in imploring from divine Providence a Continuance of the blessings of your Administration.
                        Signed in behalf of the meeting.
                        
                            Obadiah German
                            
                            
                                and 14 other signatures
                            
                        
                    